Title: To Thomas Jefferson from Van Damme, 27 October 1788
From: Damme, Pieter Bernhard van
To: Jefferson, Thomas



Monsieur!
Amsterdam ce 27. Octobre. 1788.

J’ai le Honneur de a Vous Expediée une Catalogue de une Petite Vente, des Livres de la Rareté Extraordinaire. Entre icelle je Trouvée N:228. Dans cette Collection entre autre Tout les Pieces de Virgine, Par Harriot. Voÿée Vostre Commissions à la Vente à nous Addressé, et qui est actuellement non fixé. Volume 1. Page 7.
Cette Petite Vente est fixé dans cette Hÿver Prochain. Je vous Prie Vostre commissions, avec une Prix. Je expedier à Vostre Addresse dans quelque Semaines une Catalogue des Livres Curieux.    
 Vente 17. Novembre. Je suis en Attendent, dans tout les occasions tres Parfaitement, Monsieur, Vostre Tres Humble Serviteur

Pr. van Damme

